Title: To Alexander Hamilton from Robert Morris, 31 December 1796
From: Morris, Robert
To: Hamilton, Alexander



Philada. Decr. 31st. 1796
Dear Sir

You will find annexed hereto the Copy of a letter just received from Charles Bridgen Esqr. and enclosed my Answer, which after reading You will be kind enough to send to him. I suppose myself to be founded in saying that the suit contemplated, cannot be brought against me, otherwise no Man whose Name is on another Mans paper, can be safe, At any rate I request your Aid as a professional Man and will Chearfully pay such Compensation as you shall say is right for the Service you render me or the trouble this Application may Occasion you. I have no property in the State of New York that Mr Bridgen can come at even if his Suit could be Maintained, therefore He had better seek for payment in the regular Course against the drawer of the Bill.
I am Dr Sir   Your Obedt Servant

Robt. Morris
Alexr Hamilton Esqr

